Citation Nr: 1339524	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The instant matter was previously before the Board in November 2011, at which time it was remanded for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) readjudicated the claim via an August 2012 supplemental statement of the case (SSOC).  The case was returned to the Board the same month.


FINDING OF FACT

The Veteran does not have a psychiatric disorder for which compensation is payable that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection for a psychiatric disorder, the RO sent to him a letter dated in March 2007 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service witnessed how the claimed disability has affected him.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs); his service personnel records; VA treatment records; private treatment records; records from the Veteran's period of incarceration at the Dixon Correction Center, to include mental health treatment records; VA examination reports, and statements from the Veteran.  

In this regard, the Board notes that the matter was previously remanded, in part, for the AOJ to attempt to obtain records pertaining to psychiatric treatment while the Veteran was incarcerated at the Dixon Correction Center.  A report of general information (ROGI) dated in March 2012 shows that the AOJ was contacted by the an employee within the medical records department of the Dixon Correction Center who stated that there existed five volumes of records for the Veteran, but that only one volume could be provided for free.  The ROGI indicates that the AOJ attempted to contact the Veteran to inform him that only one volume of records could be received for free, but that contact was not made.  In April 2012, the AOJ sent to the Veteran a letter informing him that it had received one volume of records from the Dixon Correction Center, but that additional records remained outstanding, as VA was unable to pay the required fees.  The Veteran was reminded that it was ultimately his responsibility to provide medical evidence.  Accordingly, although the Veteran's complete correctional center records were not obtained, the Board finds that there was substantial compliance with its November 2011 remand and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall v West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c) (outlining VA's duty to assist claimants in obtaining evidence).

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  In accordance with the Board's November 2011 remand, the Veteran was afforded a VA examination in connection with his claim.  An addendum to that report was also obtained after additional records were associated with the claims folder.  The examination report and addendum opinion reveals that the examiner reviewed the claims folder and considered all relevant evidence, to include the lay contentions of the Veteran, as well as the VA and private treatment records, before expressing an opinion regarding the etiology of the Veteran's diagnosed schizophrenia.  The Board finds that the VA examiner provided the opinions requested by the Board in its November 2011 remand and that all opinions expressed are supported by an adequate rational and are consistent with the evidence of record.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with his claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

The Veteran's service personnel records show that in August 1971, he was diagnosed as having an aggressive personality.  It was recommended that he be discharged from military service for reasons of unsuitability.  At the time of separation, the Veteran was psychiatrically evaluated as normal.  The Veteran's post-service medical records show that he was diagnosed as having schizophrenia.  The exact date of diagnosis is unclear from the records before the Board, but a September 2001 private psychiatric evaluation noted that the Veteran had been on psychiatric medication since entering prison in 1980.

Records from the Illinois Department of Corrections show that the Veteran was incarcerated from January or July 1980 to September 2001, at which time he was released on parole.  Records from the Dixon Correction Center suggest that the Veteran began to experience psychiatric symptoms shortly after he was incarcerated, for which he was treated with Navane.  A February 1998 mental health note indicates that the Veteran had recently stopped taking his medication and was experiencing a return of psychiatric symptoms.  The treatment notes contain a diagnosis of schizophrenia, evidently controlled by medication, as the records document a cessation of symptoms when the Veteran was compliant with taking his prescribed medication.  

The Veteran was seen for a private psychiatric evaluation shortly after being released from prison.  It was noted that he began taking Navane in 1980, shortly after he was incarcerated.  It was also noted that the Veteran's first psychiatric contact was during service, when he was referred to a psychiatrist due to difficulties with adjustment.  The clinician indicated no further contact with mental health until the Veteran was incarcerated.  Follow-up treatment records beginning in October 2001 revealed no evidence of an active psychosis.  

In July 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for a psychiatric disorder.  The Veteran reported that he had been diagnosed in service as having an aggressive personality disorder, which he believed was an early manifestation of his psychosis.  He reported that in 1980, he was incarcerated and diagnosed as having schizophrenia.  He indicated experiencing some auditory hallucinations at that time.

The examiner administered the Minnesota Multiphasic Personality Inventory-II, the results of which indicated some psychosis, as well as antisocial behavior.  The profile described a person in a hyperarousal state, possibly hypomanic, with persecutory ideation.  Results of the Millon Clinical Multiaxial Inventory-3 showed a willingness to disclose, possibly to excess.  The Veteran was noted to fall in the normal range for social desirability and self esteem.  

Based upon a review of the claims folder, an interview with the Veteran, and the results of clinical testing, the VA examiner diagnosed the Veteran as having undifferentiated schizophrenia.  The examiner noted that the Veteran had been diagnosed with an aggressive personality in service.  She stated that it was possible that he was having odd perceptions in service, noting that he had some extreme behavior in terms of growing a beard and acting out against the rules.  The examiner felt that it was possible that the aggressive personality could be related to the Veteran's schizophrenia, but stated that it would be merely speculation to say so because there was no strong evidence to link the two.  The examiner then went on to state that the Veteran continued to suffer from a mental condition related to military service.  

Reviewing the July 2007 examination report, the AOJ noted that the examiner's conclusions appeared inconsistent and returned the examination report for clarification.  In an August 2007 addendum, the examiner stated: "To clarify, the last statement should have read 'the veteran continues to suffer a mental condition, but it is inconclusive whether related to military service as I cannot resolve the issue without resort to mere speculation.'"

Given that it was unclear from the record why the VA examiner could not provide a medical opinion without resorting to speculation, the Board determined that the examination report was inadequate for evaluation purposes and the Veteran was afforded a new VA examination in January 2012.  The examiner recorded Axis I diagnoses of schizophrenia, undifferentiated type, cocaine dependence, alcohol dependence, in partial remission, cannabis dependence in partial remission, as well as an Axis II diagnosis of antisocial personality disorder.  It was noted that at that time, the Veteran was reporting little in the way of psychiatric symptoms and that by both the Veteran's self-report and a review of the records, he had suffered little in the way of psychotic symptomatology since being released from prison in 2001, save for an incident in 2008 resulting in hospitalization that occurred in the context of substance abuse.  (The Veteran's VA treatment records indicate that he was admitted to Ward B52B in March 2008, after being brought to the emergency room by police.)

The VA examiner noted the relevant evidence of record, to include the Veteran's service records showing that he had been diagnosed with a character disorder called "aggressive personality."  The examiner noted, however, that there was no further indication of mental health problems or psychiatric symptomatology in service.  The examiner also pointed out that the Veteran had provided a cogent argument against a general discharge, complete with references to Air Force code and prior military precedents, which would suggest that the Veteran's thinking was logical, clear, and goal-oriented at that time.  (A copy of the Veteran's statement is contained in his service personnel records, the substance of which is consistent with the examiner's overview.)  Regarding the Veteran's post-service treatment, the examiner noted that the Veteran began receiving care at a VA medical center (VAMC) in 2001, but that his treatment notes indicate little in the way of psychotic symptomatology, save for an exacerbation of schizophrenia in 2008 around the time that he began using crack cocaine.  

As to his time in service, the Veteran reported difficulty relating to and communicating with his commanding officers and stated that he was often in trouble.  The Veteran stated that he was interviewed after being involved in a riot, at which time he was diagnosed with a personality disorder but did not receive mental health treatment.  The Veteran also reported a history of behavioral problems in school, noting that he was expelled from kindergarten for being aggressive and fighting and had undergone counseling from ages 15 to 18.  The Veteran stated that shortly after he was incarcerated, he began to have hallucinations and engaged in bizarre behaviors, which were more or less chronic throughout his time in prison.  

Mental status examination revealed that the Veteran was oriented times three and that there was no evidence of a thought disorder.  Hallucinations and delusions were denied and the Veteran reported that generally he was in a good mood.  The Veteran endorsed a history of substance abuse and stated that he had been consistently using crack cocaine for three years.

Overall, the examiner found that the Veteran met the diagnostic criteria for an antisocial personality disorder, which, as he explained, was constitutional or developmental and not related to service.  Regarding the Veteran's schizophrenia, the examiner noted that the Veteran was first diagnosed while incarcerated and indicated that his symptoms had an unusual chronology in that they first appeared a few weeks after he entered prison, were apparently chronic per the Veteran's self report, and then subsided a few weeks before he was due to be released from prison in 2001.  The examiner found that this clear demarcation of symptoms book-ended by the Veteran's prison term and followed by very little in the way of psychotic symptoms made it unclear whether the Veteran's symptoms represented a true schizophrenic syndrome or a psychotic personality structure, noting that some individuals with severe character disorders are prone to psychotic breaks during times of stress.  The examiner went on to state that in either case, the Veteran's psychiatric disorder was not related to service, noting that there was no evidence of a psychosis during service.  The examiner also opined that the Veteran's difficulties conforming in service were more likely due to his personality disorder.

In an August 2012 addendum, the VA examiner indicated that he had reviewed the record a second time, which included review of the Veteran's private treatment records.  The examiner again opined that the Veteran's schizophrenic condition was less likely than not related to service.  The examiner indicated that the Veteran's prison records and follow-up mental health treatment records failed to contain any information that would alter his previous opinion that the Veteran did not have schizophrenia in service.  The examiner noted that "aggressive personality" was not a disorder listed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and stated that whether that diagnosis was intended to mean that the Veteran had a personality disorder at that time was unclear.  The examiner found, however, that the evidence of record suggested that the Veteran had the behavioral precursors of his later diagnosed antisocial personality disorder prior to entering service.  

The examiner then went on to explain that the fact that the Veteran was later diagnosed as having schizophrenia does not necessarily mean that one condition is related to another or that the Veteran's personality disorder was a precursor to schizophrenia.  The examiner noted that while some personality disorders, such as schizotypal schizoid, and paranoid personality disorder, may be a precursor to schizophrenia, antisocial personality disorder is not considered to be one of them according to the DSM-IV.  The examiner thus found that absent evidence suggesting that the Veteran had a psychosis in service, his conclusion remained that the Veteran's schizophrenia was not related to his military service.

Upon consideration of the evidence of the record, the Board finds that service connection for a psychiatric disorder must be denied because the record contains no nexus evidence linking any currently diagnosed schizophrenia to active military service.  Further, although the Veteran was found to have an aggressive personality in service, as discussed above, the January 2012 VA examiner found no connection between that diagnosis and the Veteran's current schizophrenia.  In this regard, the Board finds highly probative the examiner's explanation of why this in-service notation is not sufficient to establish that the Veteran was experiencing early manifestations of his later diagnosed schizophrenia in service.  The examiner also attributed that Veteran's in-service difficulties to his later diagnosed antisocial personality disorder, which the examiner indicated existed prior to service.  Moreover, the Veteran was psychiatrically evaluated as normal at the time of discharge, and the evidence fails to establish a continuity of symptomatology since service.  Indeed, there is no evidence of psychiatric symptoms or mental health treatment from the time that the Veteran was discharged from service until he was incarcerated in 1980, nine years later.  (The one-year presumption for psychoses under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful, nor are the provisions pertaining to chronicity or continuity of symptomatology.)  Consequently, even in consideration of the in-service notation of "aggressive personality," which is not considered a mental disorder in accordance with the DSM-IV, service connection is not warranted for a current acquired psychiatric disability (schizophrenia), as evidence establishing a nexus is lacking.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

Regarding the Veteran's Axis II diagnosis of an antisocial personality disorder, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2013); see Beno v. Principi, 3 Vet. App. 439, 441 (1992) (personality disorders are developmental in nature and are not considered as compensable disabilities under the terms of the rating schedule); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (Secretary was within his statutory authority under 38 U.S.C. A. § 1101(3) in not adding personality disorders to list of chronic diseases).  There is also no evidence showing that an acquired psychiatric disorder was incurred or aggravated in service or superimposed upon the noted personality disorder.  See Carpenter v. Brown, 8 Vet. App, 240 (1995); 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013).  

Turning to the Veteran's diagnosed history of alcohol and cannabis abuse and current cocaine abuse, the law precludes disability compensation for alcohol or drug abuse on a direct basis.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his alcohol abuse.  Accordingly, the Veteran's diagnosed substance abuse may not be compensated.  

In sum, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has a currently diagnosed psychiatric disorder for which compensation is payable that is attributable to military service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


